Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant's require for reconsideration filed on February 16, 2022 was received.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on June 26, 2020. 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Griffith on March 22, 2022.  The application has been amended as follows:
1. (Current Amended) A process for producing a coated lightweight metal substrate, which comprises the steps: 
a) wet-chemically applying a coating composition to the lightweight metal substrate and 
b) thermally curing the coating composition, 

one or more partially hydrolysed alkoxysilanes of formula (I), 
(R1O)nSiR23-nR3              (I), 
where the symbols and indices have the following meanings: 
R1     is C1-C6-alkyl or C1-C10-aryl, 
R2    is C1-C4-alkyl, C2-C4-alkenyl or C2-C4-alkynyl, C6-C10-aryl, C6-C10-aralkyl or C6-C10-alkaryl, 
R3    is an epoxy-functional group and 
n      is 1, 2 or3; 
one or more metal alkoxides of the formula (II) 
M+(4-m)(X)4-m             (II), 
where the symbols and indices have the following meanings: 
M     is a metal of main or transition group 3 or 4 having an EN < 1.5, preferably Al, Zr, Ti or B; 
X     is (OR4), halogen, NH3 or a primary, secondary or tertiary (C1-C4)-alkylamine, 
      R4    is C1-C6-alkyl or C6-C10-aryl and 
m    is 0 or 1
in combination with one or more complexing agents from the group consisting of 1,3-dicarbonyl compounds; 
C. one or more oligomeric or polymeric polyols and


14. (Withdrawn, Current Amended) A lightweight metal substrate coated with a coating composition as described in claim 

16. (Withdrawn, Current Amended) A coating composition containing a sol-gel material obtained from combining:
A. partially pre-hydrolysed 3-glycidyloxypropyltrimethoxysilane,
B. aluminum sec-butoxide complexed with ethyl acetoacetate,
C. a branched, hydroxyl-containing polyester and
D. 

Claims 13, 15 and 18 are cancelled.  

Claim Interpretation
The claim limitation “lightweight metal” in claim 1, Applicant defines “the lightweight metals are metals and alloys having a density below 5 g/cm3” (see page 6, lines 17-18 of the current specification).
Regarding claim 9, claim 1 is amended to include component D. 


Claim Rejections
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Kasemann et al. (US 6,228,921 B1) on claims 1-10 and 17 are withdrawn because the independent claims 1 and 16 have been amended.  Support for the amendments can be found on page 12, line 30- page 13 of the specification.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Kasemann et al. (US 6,228,921 B1) as applied to claims 1-10 and 17 on claim 11 is withdrawn because the independent claim 1 has been amended.  Support for the amendments can be found on page 12, line 30- page 13 of the specification.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Kasemann et al. (US 6,228,921 B1) as applied to claims 1-10 and 17, and further in view of Kreye (US 2011/0179628 A1) on claim 12 is withdrawn because the independent claim 1 has been amended.  Support for the amendments can be found on page 12, line 30- page 13 of the specification.  

Reasons for Allowance
Claims 1-12, 14, and 16-17 are allowed.  The closest prior arts of record, Kasemann et al. does not teach nor suggest in combination with one or more complexing agent from the group consisting of 1,3-dicarbonyl compounds in component B of the coating composition as stated in the claim.

Claims 14 and 16 are allowable. The restriction requirement among groups, as set forth in the Office action mailed on January 22, 2020, has been reconsidered in view of The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 22, 2022 is withdrawn.  Claims 14 and 16, directed to invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

X reference cited in Common Citation Document:
	DE 102007003761 A1 does not explicitly teach wherein the partial hydrolysis of the alkoxysilanes of formula (I) is conducted prior to combination of component (A) with (B), (C), and (D) as stated in the claim.
	DE 4338361 A1 also published as US 6,228,921 B1 does not teach nor suggest in combination with one or more complexing agent from the group consisting of 1,3-dicarbonyl compounds in component B of the coating composition as stated in the claim.

	DE 102013017217 A1 does not explicitly teach including component D one or more blocked polyisocyanates as stated in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

	
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717